Citation Nr: 1035523	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  04-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 
1998, for the assignment of an increased rating to 60 percent for 
herniated nucleus pulpous at L4-5, fibromyositis and lumbosacral 
paravertebral muscles, for purposes of accrued benefits.  

2.  Entitlement to an effective date earlier than November 13, 
1998, for a total rating for compensation purposes based on 
individual unemployability (TDIU), for accrued benefits purposes.  

3.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1952 to January 1954.  
The Veteran died in December 2003, and the appellant is his 
surviving spouse.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied the benefits currently on appeal.  

In August 2006, the Board denied the appellant's claim and she 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  Pursuant to an 
October 2007 joint motion, the Court vacated the Board's decision 
and remanded the matter for compliance with the terms of the 
joint motion.  The Board remanded the appeal for additional 
development in January 2008 and January 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  




FINDINGS OF FACT

1.  The Veteran did not appeal the December 1995 rating decision 
which, in part, denied an increase in the 20 percent evaluation 
then assigned for his low back disability.  

2.  A claim for an increased rating for the low back disability 
was received in November 1998.  

3.  By rating action in July 2001, the RO assigned an increased 
rating to 60 percent for the low back disability; effective from 
November 13, 1998.  

4.  The earliest effective date for an increased evaluation to 60 
percent for the Veteran's low back disability is November 13, 
1998, the date of receipt of claim for increase, and there is no 
medical evidence showing increased disability within one year of 
receipt of this claim.  

5.  The evidence does not show that the Veteran was unemployable 
due to service-connected disabilities prior to November 13, 1998.  

6.  The Veteran's service-connected disabilities were not 
continuously rated totally disabling, for 10 years prior to his 
death, nor was he in receipt of an unemployability rating for 10 
years prior to his death.    


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 13, 
1998, for the assignment of a 60 percent evaluation for herniated 
nucleus pulpous at L4-5, fibromyositis and lumbosacral 
paravertebral muscles, for purposes of accrued benefits are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110, 5121, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.1000, 
3.400(o)(2), 4.3, 4.7, 4.114, Diagnostic Code 5293 (2009).  

2.  The criteria for an effective date earlier than November 13, 
1998, for an award of a TDIU, for purposes of accrued benefits 
are not met.  38 U.S.C.A. §§ 5101(a), 5107, 5110, 5121 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.159, 
3.341, 3.400(o)(2), 3.1000, 4.16(a) (2009).  

3.  The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 3.159, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in May 2005 and April 2008 were sent 
by VA to the appellant in accordance with the duty to notify 
provisions of VCAA, and it is clear from the record that the 
appellant and her representative are fully aware of the evidence 
necessary to establish entitlement to the benefits sought.  They 
were likewise given ample time to submit any such evidence.  
Although the April 2008 letter was not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, the 
claims were readjudicated, and a supplemental statement of the 
case was promulgated in December 2009.  Therefore, under the 
specific facts of this case, the Board finds that the appellant 
was properly notified.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Additionally, the Veteran's service treatment records and all 
available VA and private medical records, including all VA 
records for the specific periods addressed in the joint remand, 
have been obtained and associated with the claims file.  As there 
is no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Law & Regulations

The general rule with respect to effective date of an award of 
increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be the 
date of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that 
once a formal claim for compensation has been allowed or a formal 
claim for compensation disallowed for the reason that the 
service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2009).  

VA regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected within one year 
of the date that notice of the determination is mailed to the 
claimant.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the Notice 
of Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review.  38 C.F.R. § 20.201 (2009).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid) to which the veteran was entitled at the time of his 
death under existing ratings or based on evidence in the file or 
constructively of record at the time of his death.  38 U.S.C.A. 
§ 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
rendering determinations, VA is to evaluate functional impairment 
on the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, and interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2.  Likewise, VA is to resolve any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, and where there is a question as to which of two 
evaluations apply, assign the higher of the two where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. §§ 4.3, 4.7, 4.10, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The current contentions in this case are, in essence, that the 
Veteran was entitled to an increased 60 percent rating for his 
low back disability and TDIU prior November 1998, and that the 
appellant should be awarded the compensation for the benefits 
that would have gone to the Veteran had he lived.  

A review of the record shows that prior to his death in December 
2003, the Veteran had perfected appeals from a December 1995 
rating decision which, in part, denied entitlement to TDIU, and 
an April 1999 rating decision that denied an increased rating for 
his low back disability which, at that time, was rated 20 percent 
disabling from 1971.  At this point, it should be noted that 
while the December 1995 rating decision also denied an increased 
evaluation for the Veteran's low back disability, he did not 
appeal this issue.  (See April 1996 NOD).  Thus, the December 
1995 rating action constituted a final decision as to the claim 
for an increased rating for the low back disability.  See 
38 C.F.R. §§ 20.1103, 20.302 (2009).  

Given the finality of the December 1995 rating decision, the 
earliest effective date for the increased, 60 percent, rating for 
the Veteran's low back disability can be no earlier than the 
first time that the post-December 1995 record shows a claim 
and/or entitlement to the 60 percent rating.  

In this case, a claim for an increased rating for the low back 
disability was received from the Veteran in November 1998.  Based 
on the findings from VA examinations in October 1998 (in 
connection with the claim for TDIU), which showed forward flexion 
to 55 degrees, some decreased strength and sensation in the lower 
extremities, moderate muscle spasm, and negative straight leg 
raising, the RO, in April 1999, denied an increase in the 20 
percent evaluation then assigned.  Thereafter, the Veteran 
perfected an appeal to this rating decision.  Following receipt 
of two evaluation reports from a private physician, dated in May 
1999 and September 1999, which showed forward flexion to 45 
degrees (there was no reported motion for other modalities), some 
paresthesias and numbness in the lower extremities, and an 
opinion that the Veteran was totally disabled, the RO assigned an 
increased rating to 60 percent and granted entitlement to TDIU by 
rating action in July 2001; each effective from November 13, 
1998, the date of receipt of his claim for increase.  The 
appellant seeks an earlier effective date assigned for the 60 
percent evaluation and for the award of TDIU benefits.  

As to the question of an effective date earlier than November 13, 
1998, for the assignment of a 60 percent evaluation for the 
Veteran's low back disability, the Board has reviewed all of the 
medical reports of record to 2003, with particular emphasis on 
the reports within one year of receipt of the claim for increase.  

As previously mentioned, generally, the effective date of an 
award of increased compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a).  If, however, the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the earliest 
date as of which it is factually ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within one year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).  

In this case, the RO assigned an effective date of November 13, 
1998, the date of receipt of the Veteran's formal claim for 
increase.  After review of all the evidence of record, the Board 
notes that there are no additional VA or private medical reports 
showing that the Veteran's low back disability had worsened or 
otherwise increased in severity commensurate with the criteria 
for a rating in excess of 20 percent during the one year period 
prior to the date of receipt of this November 1998 claim.  

In this regard, it should be noted that applicable criteria 
provided for a 60 percent evaluation for the Veteran's low back 
disability, where there was pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
Diagnostic Code 5293, in effect prior to September 2002.  

The records showed that while the Veteran was seen for various 
maladies on numerous occasions prior to November 1998, there were 
few complaints and virtually no reported clinical findings 
concerning his low back disability.  The only medical report 
which provided any objective findings were the VA examination 
conducted in October 1998.  As noted above, however, this showed 
intermittent muscle spasm, good range of motion of the lumbar 
spine, and no significant neurological abnormalities, other than 
complaints of radiating pain and numbness.  In short, the 
objective medical findings prior to November 1998, did not show 
the presence of the criteria for a 60 percent evaluation.  
Indeed, it failed to show the criteria for a rating in excess of 
20, which would have required severe limitation of motion 
(Diagnostic Code 5292); severe intervertebral disc syndrome 
(Diagnostic Code 5293 or severe lumbosacral strain (Diagnostic 
Code 5295).  

As the evidence fails to show an "ascertainable" increase in 
disability prior to November 13, 1998, and within one year of the 
date of receipt of the Veteran's claim, there is no basis for the 
assignment of an effective date earlier than the date assigned.  
38 C.F.R. § 3.400(o)(2).  Accordingly, the Board concludes that 
the criteria for an effective date prior to November 13, 1998, 
for an increased rating to 60 percent for the low back disability 
have not been met.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the claim the doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002).


TDIU Effective Date

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when it 
is found that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single service-
connected disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, may 
nonetheless be granted, in exceptional cases, when the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular 
rating is in order when there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  

In this case, the Veteran was assigned a TDIU rating, effective 
November 13, 1998, the date of receipt of his claim for an 
increased rating for his low back disability, based on the RO's 
assignment of an increased rating to 60 percent in July 2001, and 
an opinion by a private physician to the effect that the Veteran 
was unemployable.  Prior to the assignment of the 60 percent 
rating, the Veteran's low back disability was rated 20 percent 
disabling, and his only other service-connected disability, 
bilateral pes planus, was rated noncompensably disabling.  Thus, 
prior to November 13, 1998, the Veteran did not meet the 
threshold schedular requirements for TDIU.  

Although the Veteran had a TDIU claim/appeal pending since 1993, 
prior to November 1998, the evidence does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability due solely to the Veteran's service-connected low 
back disability and bilateral pes planus.  The Veteran was never 
hospitalized for any problems related to his service-connected 
disabilities, and while the evidence showed that he had been 
unemployed for several years prior to November 1998, there is no 
objective or competent medical evidence which showed that his 
service-connected disabilities, alone, render him unemployable.  

As discussed above, prior to November 1998, the Veteran had 
relatively good range of motion in his lower back with 
intermittent muscle spasm and mild neurological symptoms, 
primarily involving radiating pain and intermittent paresthesias.  
His bilateral pes planus was essentially asymptomatic and had 
virtually no affect on his daily activities or ability to 
ambulate.  

Moreover, the record shows that the Veteran had a number of other 
significant, nonservice-connected disabilities which adversely 
affected his physical and daily activities.  The Veteran had 
significant arthritis throughout his cervical spine and in both 
shoulders, and was unable to raise his arms above shoulder level.  
He had severe limitation of motion in his cervical spine and 
suffered from vertigo, cataracts, chronic fibromyositis, diabetes 
mellitus, thrombophlebitis in his right leg, and psychiatric 
problems.  (See September 1999 private evaluation.)  The Board 
notes that while the private physician in September 1999 opined 
that the Veteran was unemployable, it is evident that his opinion 
was based on the totality of the Veteran's medical problems and 
not solely on his service-connected disabilities.  That is not to 
say that the Veteran's service-connected disabilities were not 
disabling, but that they were not shown to be totally 
incapacitating to such extent that they precluded all forms of 
gainful employment.  

Thus, prior to November 1998, the Board finds that the Veteran's 
service-connected disabilities were not so severely disabling as 
to have rendered him or the average person similarly situated 
unable to secure or follow substantially gainful employment.  As 
such, the Board concludes that an effective date earlier than 
November 13, 1998 for the award of a TDIU for accrued purposes is 
not warranted, and the appeal is denied.  

DIC 

Under applicable criteria, a surviving spouse may be entitled to 
dependency and indemnity compensation in the same manner as if 
the veteran's death were service-connected when the following 
conditions are met:  (1) The veteran's death was not caused by 
his or her own willful misconduct; and (2) The veteran was in 
receipt of or entitled to received (or but for the receipt of 
military retired pay was entitled to receive) compensation at the 
time of death for service-connected disability that either:  (i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating from 
the date of the veteran's discharge or release from active duty 
for a period of not less than five years immediately preceding 
his death.  38 U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Thus, in this case, given the Veteran's period of service, 
entitlement to dependency and indemnity compensation would be 
predicated on a finding that, at the time of death, the Veteran 
had service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death.  At the 
time of his death on December 19, 2003, the Veteran's only 
service-connected disabilities were the low back disability, 
rated 60 percent disabling from November 13, 1998, (20 percent 
prior to that time) and bilateral pes planus, rated 
noncompensably disabling.  He was also in receipt of TDIU from 
November 13, 1998.  As such, the Veteran was not rated at 100 
percent for at least the first five years after his discharge 
from service nor was he rated totally disabled for at least the 
last 10 years of his life.  As such, the Veteran was not 
continuously rated totally disabled due to a service-connected 
disability or by reason of unemployability for a period of 10 
years or more at the time of his death.  

Accordingly, the Board finds that the requirements of 38 U.S.C.A. 
§ 1318 for an award of DIC benefits are not met and the appeal is 
denied.  






      (CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than November 13, 1998 for the 
assignment of a 60 percent evaluation for herniated nucleus 
pulpous at L4-5, fibromyositis and lumbosacral paravertebral 
muscles, for purposes of accrued benefits, is denied.  

An effective date earlier than November 13, 1998 for TDIU, for 
purposes of accrued benefits, is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is 
denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


